Case 2:20-cv-01437-ODW-AS Document 61-4 Filed 06/22/20 Page 1 of 4 Page ID #:1313




                                  EXHIBIT C
  Case 2:20-cv-01437-ODW-AS Document 61-4 Filed 06/22/20 Page 2 of 4 Page ID #:1314




                   May 26, 2020

                   VIA ELECTRONIC MAIL
                   Deborah S. Mallgrave                                    Michael Finnegan
                   Joshua Robbins                                          Jennifer Stein
                   Greenberg Gross LLP                                     Jeff Anderson & Associates
                   650 Town Center Drive, Suite 1700                       11812 San Vincente Boulevard, #503
                   Costa Mesa, California                                  Los Angeles, California, 90049
                     DMallgrave@GGTrialLaw.com                               Mike@AndersonAdvocates.com
                     JRobbins@GGTrialLaw.com                                 Jennifer@AndersonAdvocates.com


                   Re:      Sochil Martin v. La Luz Del Mundo, et al., Case No. 2:20-cv-01437
                            (the “Action”) – Rule 26 Conference

                   Dear Counsel:

                   My office represents Defendants Alma Elizabeth Joaquin (“Mrs. Joaquin”) and
                   Adoraim Josadac Joaquin (“Mr. Joaquin”), the wife and son of Defendant Naason
                   Joaquin Garcia. I write regarding my efforts to schedule the Rule 26 conference of
                   the parties (the “Rule 26 Conference”) and Plaintiff’s refusal to participate in the
                   conference until “all parties have been served and answered.”

                   The Court’s May 20, 2020 Scheduling Order (the “Order”) advises “counsel to begin
                   to conduct discovery actively before the Scheduling Conference,” which the Court
                   calendared on September 14, 2020. (May 20, 2020 Scheduling Order, n. 1.) The
                   Court further orders counsel to “comply fully with the letter and spirit of Rule 26(a)
                   and thereby obtain and produce most of what would be produced in the early stage
                   of discovery, because at the Scheduling Conference the Court will impose tight
                   deadlines to complete discovery.” (Id.)

                   Rule 26(f)(2) of the Federal Rules of Civil Procedure states that “[t]he attorneys of
                   record…that have appeared in the case are jointly responsible for arranging the
                   conference. Rule 26(f)(1) requires that the conference take place “as soon as
                   practicable.”

                   On May 19, 2020, my firm appeared in the Action and filed answers on behalf
                   Mrs. Joaquin and Mr. Joaquin. That same day, Werksman Jackson & Quinn
                   (“Werksman Jackson”) appeared and filed an answer on behalf of Naason Joaquin
                   Garcia and Brown Neri Smith & Khan (“BNSK”) appeared and filed answers on
                   behalf of Jose Luis Estrada, Silverio Coronado, Benjamin Joaquin Garcia, Jose
                   Hernandez, Uzziel Joaquin, David Mendoza, Jonathan Mendoza, and Aurelio
                   Zavaleta.


100 Bayview Circle Suite 5500 | Newport Beach California 92660 | p.949.861.2524 f.949.269.6364
Case 2:20-cv-01437-ODW-AS Document 61-4 Filed 06/22/20 Page 3 of 4 Page ID #:1315




          On May 20, 2020, I emailed Plaintiff’s counsel, Werksman Jackson and BNSK to
          arrange the Rule 26 Conference so that we could begin the process under Rule 26,
          which in turn compel your production of initial disclosures and allow me to
          commence discovery. For the reasons discussed below, Plaintiff’s conduct to date
          with respect to Mrs. Joaquin and Mr. Joaquin require this process to start without
          delay. I proposed that the conference take place via teleconference on Friday, May
          22, 2020, at 11 a.m. and we requested counsels’ availability. Werksman Jackson and
          BNSK stated they were available and agreed to proceed as requested.

          On May 21, 2020, Ms. Mallgrave responded on behalf of Plaintiff. (Ex. 1 (May 21,
          2020 Mallgrave Email).) She explained that “[w]e are not available this Friday….”
          She also explained that “in light of the Court’s scheduling order, it appears that we
          have until late August to do the Rule 26 conference and report. While we don’t expect
          it would take that long, we would like to wait until all the parties have been served
          and answered.”

          The proposal to delay the Rule 26 Conference until all defendants are served and file
          answers is contrary to the Federal Rules of Civil Procedure, the “letter and spirit of
          Rule 26(a),” and the Court’s May 20, 2020 Order. Rule 26 requires parties to
          participate in the conference “as soon as practicable” (Rule 26(f)(1)). Rule
          26(a)(1)(D) contemplates procedures for later served parties – meaning, there is no
          need to wait for later served parties to proceed with the conference. The Court
          ordered the parties to “obtain and produce most of what would be produced in the
          early stage of discovery” before the September 14, 2020 Scheduling Conference.

          Rule 26(d)(1) provides that we cannot commence discovery on their behalf until after
          the Rule 26 Conference and, as you know, Plaintiff has refused to participate in any
          informal discovery. Furthermore, Rule 26(a)(1)(C) produces that Plaintiff’s initial
          disclosures are not due until 14 days after the date of the conference.

          Additionally, Plaintiff’s conduct to date necessitates that the Rule 26 process start
          without any delay. As I have repeatedly explained, the complaint fails to allege a
          single fact supporting any of the causes of action against either Mrs. Joaquin or
          Mr. Joaquin. In connection with my efforts to meet and confer regarding a proposed
          voluntary dismissal of Mrs. Joaquin and Mr. Joaquin for lack of any charging
          allegations and lack of evidence, I have offered you numerous opportunities to
          provide any facts or any evidence that could possibly support any of these claims.
          (See e.g., Ex. 2 (April 28, 2020 R. Aljian Letter).)

          In response, Plaintiff refused to dismiss Mrs. Joaquin or Mr. Joaquin (claiming that
          the causes of action against these defendants have “probable cause”) and refused to
          produce any facts that would support this “probable cause” contention, claiming the
          “request for premature discovery is improper, and [Plaintiff’s] refusal to accede to it
          indicates nothing.” (Ex. 3 (May 6, 2020 D. Mallgrave Letter).)



          2|Page
Case 2:20-cv-01437-ODW-AS Document 61-4 Filed 06/22/20 Page 4 of 4 Page ID #:1316




          We disagree with the later assertion. The failure to identify any facts allegedly
          supporting the claims against Mrs. Joaquin and Mr. Joaquin is proof that no such
          facts exists – if they did exist, you would produce them informally. Moreover,
          because you refuse to produce the alleged facts informally (or dismiss these
          defendants), we are forced to seek production of the information formally, through
          review of your initial disclosures and through the formal discovery process. We will
          review the disclosures, take discovery, and seek an involuntary dismissal of these
          defendants at the earliest possible date in a good faith effort to decrease litigation
          costs and mitigate the damages these defendants have already suffered by being
          included in this Action.

          In Ms. Mallgraves’ May 21, 2020 email, she requested that the parties participate in
          a Local Rule 7-3 teleconference regarding a claimed motion by Plaintiff to extend
          time to serve one of the named defendants in the action. She further represented that
          Plaintiff is available on Wednesday, May 27, 2020, at 1 p.m. for that proposed call.

          Since you have represented you are available at that time, we would like to arrange
          the Rule 26 Conference to take place during the same call. I have contacted
          Werksman Jackson and BNSK and they have represented they are available at that
          time also and agree to attend with the proposed conference to address both matters.

          Please confirm that you agree to the proposed date and time of the combination Rule
          26 Conference and Local Rule 7-3 meet and confer regarding Plaintiff’s proposed
          motion regarding service of process.

          All rights reserved.

           Sincerely,



          Reed Aljian

          cc:     Alan Jackson
                  Caleb Mason
                  Michael Freedman
                  Geoff Neri
                  Ethan Brown




          3|Page
